           Case 1:13-cr-00167-RJS Document 93 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-
                                                                  No. 13-cr-167 (RJS)
                                                                       ORDER
 FRANKLIN NUNEZ,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s latest order (Doc. No. 91), a status conference in this matter is

scheduled for December 1, 2020 at 9:00 a.m. In light of defense counsel’s letter indicating

Defendant’s preference to proceed remotely (Doc. No. 92), IT IS HEREBY ORDERED THAT

the status conference will take place remotely via ZoomGov videoconference. IT IS FURTHER

ORDERD THAT no later than 5:00 p.m. on Wednesday, November 25, 2020, the parties shall

jointly email to the Court a list of persons who anticipate speaking during the videoconference,

including counsel, Mr. Nunez, and Mr. Nunez’s supervising probation officer. The email should

provide the telephone numbers or email accounts from which each of those persons expect to join

the call. Chambers will email the parties directly in due course with further instructions for

accessing the videoconference. Members of the public may monitor the conference via the Court’s

free audio line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          November 13, 2020
                New York, New York


                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
